Citation Nr: 0120719	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
December 1969 to April 1973.  He served in Vietnam and was 
awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of August 1998 and April 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO) which, respectively, 
denied an evaluation in excess of 10 percent for post-
traumatic stress disorder (PTSD) and denied reopening of the 
veteran's claim for service connection for a right shoulder 
disability.

In April 2000, after the veteran had perfected his appeal 
with respect to the issue of entitlement to an increased 
disability rating for PTSD, the evaluation assigned the PTSD 
was increased to 30 percent disabling, effective January 4, 
2000.  Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal as to the issue of entitlement to an 
increased rating for PTSD; that claim therefore remains 
before the Board for review.

In response to the veteran's contentions regarding the impact 
of his PTSD on his employment, the RO, in November 1998, 
provided the veteran with a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, and requested him to complete and return the 
form if he desired to claim entitlement to a total rating 
based on unemployability due to service-connected 
disabilities (TDIU); the record reflects that the veteran has 
not since returned a completed VA Form 21-8940.  The issue of 
entitlement to a TDIU has thus not been raised by the veteran 
and will, accordingly, not be further mentioned herein.  Cf. 
Roberson v. Principi, 251 F.3d 1378 (2001).


The Board observes that in October 1998, the veteran 
requested a hearing before a traveling member of the Board in 
connection with his claim for an increased rating for PTSD.  
In a December 1999 statement, the veteran requested a video 
conference hearing before a Board member in lieu of his 
requested travel Board hearing.   In July 2000, the veteran 
indicated that he desired to withdraw all requests for a 
hearing before a member of the Board.  In September 2000, 
however, the veteran filed a VA Form 9 in which he again 
requested a hearing before a member of the Board.  The record 
reflects that the veteran was scheduled for such a hearing in 
June 2001, but that he failed, without explanation, to 
report.  The Board therefore considers his request for a 
hearing before a member of the Board to be withdrawn.  See 
38 C.F.R. § 20.704(d) (2000).


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as flat affect, memory impairment, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships; his PTSD 
is not productive of total occupational and social 
impairment, or occupational and social impairment with 
deficiencies in most areas due to symptoms such as 
obsessional rituals, illogical, obscure or irrelevant speech, 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability rating 
greater than 30 percent for PTSD.

In the interest of clarity, the Board will first dispose of 
the initial matter of whether VA's duty to assist has been 
fulfilled with respect to the above issue on appeal.  The 
Board will then review the law and regulations pertaining to 
increased disability rating claims.  The Board will then 
briefly review the factual background of the case and then 
proceed to address the issue on appeal.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right shoulder disability is addressed in 
the remand portion of this decision. 

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board has reviewed the record in order to determine 
whether the VCAA has been effectively complied with or 
whether a remand may be required so that the provisions of 
the VCAA can be satisfied.  In this regard the record 
reflects that the RO has found the veteran's increased rating 
claim to be well grounded, and informed the veteran of the 
requirements for a higher evaluation for his service-
connected PTSD in an October 1998 Statement of the Case; he 
was also informed of the requirements for a higher rating in 
Supplemental Statements of the Case dated in January 1999 and 
April 2000.  The veteran was afforded VA examinations in July 
1998, December 1998 and March 2000 in connection with his 
claim, and the record reflects that the examiner for each 
examination reviewed the veteran's claims file.  

The record also reflects that VA treatment records and 
records from the Tulsa, Oklahoma Vet Center have been 
obtained, and that the veteran has not identified any 
outstanding records which should be obtained.  Nor is there 
any other indication of any outstanding evidence which should 
be obtained prior to adjudication of the instant claim.

The Board notes that the veteran's service medical records 
are missing from his claims folder.  Governing regulations, 
including 38 C.F.R. §§ 4.1 and 4.2 (2000) require the 
evaluation of the complete medical history of the veteran's 
condition.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as in the instant case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In that regard,  the veteran has been 
afforded three recent VA psychiatric examinations and there 
are numerous outpatient treatment records in the claims 
folder.  

Of particular importance is that there is no indication 
whatsoever in the record that the veteran's service medical 
records would be of any significance to the outcome of this 
case with respect to the PTSD issue.  There is no indication 
that psychiatric problems existed during service or for that 
matter for many years after service.  The Board additionally 
notes that the veteran has not himself contended that his 
service medical records are relevant to his increased rating 
claim.  The Board therefore concludes that the recent medical 
evidence on file is sufficient for the purpose of evaluating 
the current severity of the veteran's PTSD and that a remand 
for his service medical records would unnecessarily delay 
resolution of this issue.

The Board further observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument with respect to the issue on 
appeal.

In sum, therefore, the facts relevant to this appeal have 
been properly developed and there is no further action 
required to be undertaken to comply with the provisions of 
the VCAA.

Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000). 

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Specific schedular criteria

The Board observes in passing that the regulations pertaining 
to mental disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Since the veteran's 
claim for an increased rating was filed in June 1998, only 
the currently applicable schedular criteria may be applied.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 are 
as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32] 
[hereinafter DSM-IV].  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores from 31 to 40 reflect some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

Procedural history

As noted in the Introduction, the veteran's period of service 
ended in April 1973.  

Service connection for PTSD was granted in July 1997; a 10 
percent evaluation was assigned under Diagnostic Code 9411.  
In June 1998, the veteran contacted the RO and alleged that 
his PTSD had worsened in severity.  His communication was 
treated as a claim for an increased rating for PTSD, and in 
August 1998, the RO denied entitlement to an increased rating 
for PTSD; the veteran perfected his appeal with respect to 
the August 1998 rating decision in October 1998.  In April 
2000, the evaluation assigned the veteran's PTSD was 
increased to 30 percent disabling, effective January 4, 2000.


Medical history

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Of record are VA treatment reports for May 1995 to November 
1999 which show that the veteran's psychiatric complaints 
included nightmares, sleep problems, and a tendency to wake 
and check the perimeter.  The treatment notes show that the 
veteran had discontinued his depression medications, but that 
he was not suicidal.

On file are records from the Tulsa, Oklahoma Vet Center for 
August 1996 to May 1997.  The records document complaints 
including nightmares, sleep problems and depression.  The 
veteran also reported experiencing suicidal ideation, but he 
denied any plans or attempts.  The veteran reported 
experiencing problems with employment, and indicated that he 
was unable to deal with the public.  He reported that the 
longest job he had held was as a firefighter for 17 years, 
and he indicated that he left that position because of an 
injury.  He also reported that he left one other job because 
of an injury and indicated that he had not worked since 1996 
because of back problems.  The veteran reported that he was 
separated from his second wife and that he was unable to 
sustain relationships.  He reported that his children were 
grown, and that he did not see his grandchildren.

On file is a February 1997 statement by the veteran in which 
he indicates that he has dreams of Vietnam, and that he finds 
it difficult to trust anyone.  Also of record is a February 
1997 statement by the veteran's wife.  She indicated that she 
was separated from the veteran in part because of his 
demeanor and bad attitude.  She also indicated that he had 
problems sleeping and rarely was able to finish what he 
started.  She indicated that he also had trouble 
communicating with her and that he had moved to the country 
to live alone, and had stopped communicating with his family 
and friends.

On file is the report of an April 1997 VA examination, at 
which time the veteran complained of depression, sleep 
problems, nightmares, flashbacks and isolation from people.  
The veteran reported that he was always hyperalert and 
relived and re-experienced the events he witnessed in 
Vietnam.  He also noted that he experienced reminders of 
Vietnam.  The veteran denied having any friendships and 
indicated that he did not trust anyone.  He also reported 
that he did not attend church.  The veteran indicated that he 
had experienced suicidal thoughts.  He reported that he was 
separated from his wife and indicated that he had been 
unemployed since November 1996; the veteran explained that he 
had a history of multiple odd jobs in his past.  The veteran 
indicated that he lived in a trailer house situated on 24 
acres of land, and reported that he seldom left the property.  
He informed the examiner that he constantly guarded his 
property and watched the perimeter closely; he indicated that 
when he experienced nightmares, which was up to twice each 
week, he would walk the perimeter at night. 

On mental status examination, the veteran presented as 
oriented, casually dressed and well groomed.  He exhibited 
long sighing respirations.  His thought content was centered 
on feelings of hopelessness and futility.  He was non-
spontaneous, and he responded to directed questions only.  
The veteran was coherent and goal directed, and no thinking 
disorder was evident.  His mood was depressed and his affect 
was flat.  No memory impairment was identified.  The 
veteran's insight was considered adequate.  The veteran was 
diagnosed with mild to moderately severe PTSD, and assigned a 
GAF score of 55.  The examiner noted that the veteran was 
experiencing recurring intrusive thoughts, social isolation, 
hypervigilance and disturbances in interpersonal 
relationships.

In a statement received in June 1998, the veteran indicated 
that his PTSD had worsened in severity.  He also reported 
that he was getting a divorce and stated that his employment 
was fragile and that he had difficulty with supervisors and 
coworkers.

The veteran was afforded a VA examination in July 1998, at 
which time he reported that he was unemployed and last worked 
in April 1998 checking luggage at an airport.  He indicated 
that he had quit that position because he was unable to 
handle the stress of the job or of interacting with the 
public.  He reported that he had a number of jobs in the 
past.  The veteran reported that he was separated and in the 
process of getting a divorce.  He informed the examiner that 
he currently lived alone in the country, but was given 
financial support by his family.  The veteran reported that 
he was on medication for his depression and sleep problems, 
and his psychiatric complaints included sleep problems, 
nightmares, depression and intrusive thoughts.  He also 
reported that he isolated himself and had no friends; he 
indicated that he experienced problems in getting along with 
people.  The veteran reported experiencing suicidal thoughts 
and constant feelings of wanting to hurt himself, but he 
denied any plan.  The veteran reported using alcohol on an 
occasional basis.

On mental status examination, the veteran presented as 
oriented and casually dressed.  He exhibited no evidence of 
any psychosis or underlying thought disorder, and no 
inappropriate or unusual behaviors were noted during 
examination.  He denied any hallucinations, delusions, or 
paranoia.  His affect was depressed and he avoided eye 
contact.  He held his head in his hands during the 
evaluation.  He denied homicidal ideation.  His memory was 
considered intact, although he exhibited difficulty in 
recalling some information.  He was not spontaneous in his 
conversation, but his speech was within normal limits, 
intelligible and coherent.  The examiner noted that the 
veteran was able to maintain basic personal hygiene and other 
basic activities of daily living without difficulty.  The 
veteran was diagnosed with PTSD and with severe major 
depression, and was assigned a GAF score of 55.

In October 1998 and January 2000 statements, the veteran 
reported that he lost a job in August 1998 due to 
insubordination, and he indicated that he was unable to get 
along with people.  He indicated that he had worked at more 
than 10 jobs in the last two years.  He reported problems 
with focusing and concentrating, and alleged that he was 
suicidal and homicidal on many occasions.

On file is the report of a December 1998 VA examination.  The 
veteran at that time denied any recent treatment for his 
psychiatric symptoms and indicated that he no longer used 
medication for his depression.  He reported drinking a fifth 
of alcohol every three to four days.  His current psychiatric 
complaints included nightmares.  The veteran reported that he 
was unemployed and that he last worked in August 1998 as a 
guard for four months; he explained that he was terminated 
for insubordination.  The veteran reported that he was in the 
process of a divorce, and that he currently lived with his 
daughter in her house.  He also reported that he had three 
grown children and one minor child.  The veteran denied 
belonging to any clubs or organizations, but admitted that he 
occasionally attended church.  The veteran denied having any 
friends or hobbies.

On mental status examination, the veteran presented as 
oriented and casually dressed.  He sat in the chair with his 
face covered.  He occasionally grunted and hummed.  He spoke 
clearly and directly to questions when asked, but was not 
spontaneous in thought, and only answered questions in an 
avoidant and cautious manner.  His insight and judgment were 
described as fair.  His affect was avoidant and his mood 
appeared factitious.  The veteran was noted to be able to 
maintain personal hygiene and basic activities of daily 
living.  The veteran reported thinking about suicide and 
homicide, but denied ever making a suicidal gesture or having 
been arrested.  The veteran exhibited paucity of thought and 
thought production.  No panic attacks were present.  The 
veteran appeared to have good impulse control.  The examiner 
concluded that there appeared to be no linkage between the 
veteran's stressors and his current symptoms and physical 
findings.  The examiner diagnosed the veteran with continuous 
alcohol abuse, factitious disorder and PTSD.  The veteran was 
assigned a GAF score of 70.

The veteran was afforded a VA examination in March 2000, 
which was conducted by the same examiner who evaluated the 
veteran in July 1998.  The veteran complained of nightmares, 
sleep problems, intrusive thoughts and isolative tendencies.  
He denied having any hobbies or interests.  The veteran 
reported that he was separated from his wife and lived by 
himself in the country.  However, the examiner noted that the 
veteran was driven to the appointment by a friend.  The 
veteran reported receiving financial support from his 
daughter and son and indicated that his children checked up 
on him.  The veteran was unemployed and reported that he last 
worked in 1999 for a car rental company and as a guard.  He 
denied using any medications.  

On mental status examination the veteran was oriented and 
presented as casually dressed.  He admitted to suicidal 
ideation, but did not report any plan or intent.  There was 
no evidence of a thought disorder.  The veteran exhibited 
some difficulty in answering questions, and his memory was 
somewhat impaired; he had trouble with recalling his social 
security number and in telling his personal history.  No 
impairment of impulse control was identified, and the veteran 
was not anxious on evaluation, although he was somewhat 
hypervigilant and appeared depressed.  The examiner noted 
that the veteran was difficult to evaluate on mental status 
examination in part because he was not spontaneous in 
conversation and he avoided eye contact.  He also hummed to 
himself during a short part of the examination and held his 
head in his hands throughout the majority of the assessment; 
he stared at the floor during part of the examination.  The 
veteran was extremely vague and evasive in giving details of 
his employment and marital history, and he avoided questions 
as to alcohol use almost entirely.  The examiner diagnosed 
the veteran with PTSD, unspecified alcohol dependence, and 
major depression, and assigned a GAF score of 55.  The 
examiner concluded that the veteran's PTSD symptoms had not 
changed since the July 1998 VA examination.

Analysis

The RO has evaluated the veteran's service-connected PTSD as 
30 percent disabling.  The veteran contends, in essence, that 
symptomatology associated with his service-connected PTSD is 
more severe than is recognized by VA and that his PTSD 
warrants a higher disability rating.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In the case at hand, the 
veteran's PTSD is currently rated under 38 C.F.R. § 4.130, DC 
9411; that diagnostic code pertains specifically to PTSD.  
Moreover, the Board notes that under the provisions of 
38 C.F.R. § 4.130, all mental disorders, regardless of the 
diagnostic code assigned, are rated under one set of 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under DC 9411.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board notes that psychiatric examiners have provided 
diagnoses other than PTSD, including alcohol dependence, 
major depression and factitious disorder. Service connection 
is not in effect for any psychiatric disability other than 
PTSD.  However, it is not clear from the record which of the 
veteran's psychiatric symptoms are attributable to his PTSD, 
and which are instead attributable to some non service-
connected psychiatric disorder.  The Board notes that there 
is no medical opinion of record that directly addresses which 
psychiatric symptoms are not associated with the veteran's 
PTSD.  Accordingly, the Board, in addressing the proper 
evaluation assignable for the veteran's PTSD, will consider 
all of the veteran's psychiatric symptoms as if they are a 
part of the veteran's service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181 (1998).

The evidence of record shows that the veteran's affect has 
ranged on examination from flat to depressed, that his speech 
is consistently non-spontaneous, although otherwise normal, 
that he exhibits paucity of thought production with some 
impairment of memory, and that he has experienced 
disturbances of motivation and mood as demonstrated by his 
complaints of depression and occasional suicidal and 
homicidal ideation.  Moreover, the veteran has reported 
experiencing difficulty in establishing and maintaining 
social relationships and, in particular, relating to 
supervisors and coworkers.  Indeed, the April 1997 examiner 
concluded that the veteran in fact experienced disturbances 
in his interpersonal relationships, and the April 1997, July 
1998 and March 2000 examiners assigned GAF scores of 55, 
consistent with findings of moderate symptoms or moderate 
difficulty in social, occupational or school functioning, 
such as having few friends and experiencing conflict with 
peers or coworkers.  In the Board's opinion, the above 
findings are most consistent with a 50 percent evaluation for 
PTSD.  

The Board further concludes that while the veteran is 
entitled to a 50 percent evaluation for PTSD, assignment of 
an evaluation greater than 50 percent is not warranted.  In 
this regard, the Board notes that the record is negative for 
evidence of symptoms consistent with the assignment of a 70 
percent or 100 percent rating such as obsessional rituals; 
speech intermittently illogical, obscure or irrelevant; near 
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living; or disorientation to time 
or place.  It appears that the veteran does not allege that 
those symptoms are present.

The record reflects that the veteran has reported 
experiencing suicidal ideation on numerous occasions, 
including on each of his VA examinations in April 1997, July 
1998, December 1998 and March 2000.  At his July 1998 
examination, the veteran reported that he experienced 
constant feelings of wanting to hurt himself.  Notably, 
however, the veteran has consistently denied any plan or 
intent to act on his thoughts, and none of the evidence on 
file suggests that the veteran has ever attempted to act on 
his suicidal thoughts.  Moreover, while the veteran reported 
experiencing homicidal ideation at his December 1998 VA 
examination, in contrast to his denial of such symptoms at 
his July 1998 VA examination, the veteran admittedly has no 
legal history associated with any violence.  Nor has he 
suggested that he is violent or that he has acted on any 
homicidal ideation.  Moreover, the December 1998 examiner 
described the veteran's impulse control as good, and the 
March 2000 examiner concluded that the veteran did not 
exhibit any impairment of impulse control.  In sum, the 
evidence does not demonstrate that the veteran is a danger to 
himself or to others.  

Although the veteran experiences symptoms including 
flashbacks and intrusive recollections, he has denied 
experiencing any hallucinations, delusions or paranoia, and 
his examining physicians have consistently described him as 
oriented, without evidence of psychosis or a thought 
disorder.  Moreover, while the veteran was consistently non-
spontaneous in his speech on multiple VA examinations, his 
speech was nevertheless described as normal, as well as 
coherent and goal directed.  The Board also notes that, with 
the exception of some apparent evasiveness on VA examinations 
in December 1998 and March 2000, the veteran responds 
directly to questions without significant difficulty.  

The Board also notes that the veteran's judgment was 
described as fair by the December 1998 examiner.  Moreover, 
while the veteran exhibited behaviors such as avoiding eye 
contact and holding his head in his hands and occasionally 
grunting and humming to himself, the examiner for the 
veteran's July 1998 and March 2000 examinations specifically 
noted that the veteran displayed no inappropriate or unusual 
behavior on evaluation, and the December 1998 examiner did 
not indicate that the veteran was exhibiting grossly 
inappropriate behavior.  Indeed, the December 1998 examiner 
appears to suggest that the veteran's behavior was 
fictitious.  The evidence therefore does not demonstrate the 
presence of any gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.

The Board notes that the veteran, at his July 1998 and March 
2000 VA examinations, demonstrated some memory difficulty.  
In July 1998, however, his memory was nevertheless described 
as intact, and in any event, his memory problems were limited 
to difficulty in recalling his social security number and 
some of his personal history.  There is no evidence showing 
that the veteran experiences restriction in his ability to 
recall the names of his close relatives, his former 
occupation or his own name.

Moreover, the Board observes that the veteran has 
consistently presented as well groomed, and that the July 
1998 and December 1998 examiners concluded that the veteran 
experienced no restrictions with respect to his activities of 
daily living or in his ability to maintain personal hygiene.

The Board also notes that the veteran experiences depression, 
as well as some difficulty in adapting to stressful 
circumstances.  The veteran contends that his PTSD is in fact 
responsible for his history of intermittent unemployment and 
for the number of positions he has held.  The veteran himself 
admits, however, that he held a position as a firefighter for 
17 years before leaving that job due to a back injury, and 
that he has left several other positions because of his back 
problems.  The Board notes in passing that the veteran has 
not provided any evidence corroborating his statements that 
he left any position because of his PTSD.  In any event, and 
very significantly in the Board's opinion, the record 
reflects that the veteran reported to his April 1997, July 
1998, December 1998 and March 2000 examiners that he left 
numerous positions due to his psychiatric symptoms, but that 
none of the examiners concluded that the veteran's PTSD, in 
fact, was productive of more than moderate occupational 
impairment.  Indeed, the April 1997, July 1998 and March 2000 
examiners assigned a GAF score of 55, and the December 1998 
examiner assigned a GAF score of 70.  These GAF scores, 
although reflective of impairment in areas such as 
interpersonal relationships and occupational functioning, are 
not consistent with the types of symptomatology which would 
warrant the assignment of a 70 percent or 100 percent rating, 
such as severe obsessional rituals, no friends, or inability 
to keep a job (GAF score of 41 to 50); behavior being 
considerably influenced by delusions or hallucinations (GAF 
score of 21 to 30); gross impairment in communications (GAF 
score of 11 to 20); and persistent danger of hurting himself 
or others (GAF score of 1 to 10).    

The Board notes that the veteran has reported that he has 
difficulty in relating to other people and that he tends to 
isolate himself.  The record also reflects that the veteran 
has separated from his wife on several occasions and 
apparently is undergoing a divorce.  The record nevertheless 
demonstrates that the veteran remains on good terms with some 
relatives including his daughter, with whom he was living at 
the time of the December 1998 examination, and that he has at 
least one friend, as reported by the March 2000 examiner.  
Moreover, the record reflects that while the veteran 
sometimes lives alone, he is nevertheless provided with some 
financial support by his children, and his children check on 
him occasionally.  In the Board's opinion, the above evidence 
is not consistent with total social impairment, warranting a 
100 percent evaluation for PTSD.
 
Accordingly, for the reasons and bases expressed above, the 
Board concludes that the evidence supports assignment of a 50 
percent rating for PTSD.  Further, it is the decision of the 
Board that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 50 percent. 



ORDER

Subject to the criteria applicable to the payment of monetary 
benefits, a 50 percent schedular evaluation for PTSD is 
granted.


REMAND

Factual background

Entitlement to service connection for right shoulder 
disability was denied in an unappealed September 1995 rating 
decision.  According to the rating decision, the veteran's 
service medical records documented treatment for right 
shoulder complaints, although his examination for discharge 
was negative for any such complaints.  After carefully 
reviewing the claims file, the Board points out that the 
veteran's service medical records are no longer on file.  The 
disappearance of these records from the veteran's claims file 
has not been explained.  

The Board notes, incidentally, that in March 1997 the veteran 
requested a copy of his service medical records from the RO.  
There is no indication as to whether he was in fact provided 
with a copy of the requested records.  It is therefore 
possible that the veteran may possess these records.  

In his VA Form 21-526, Veteran's Application for Compensation 
or Pension, dated in June 1995, the veteran appears to have 
responded in the negative with respect to whether he served 
in the National Guard or Reserves following his period of 
service.  At a June 1995 VA psychiatric examination, however, 
the veteran reported that he served in the Army National 
Guard and the Air National Guard for an unspecified period 
following his separation from active duty.


Reasons for remand

The Board observes that the Veterans Claims Assistance Act of 
2000 appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

As discussed above, the veteran's service medical records are 
no longer associated with the claims file.  Efforts to obtain 
the veteran's service medical records should therefore be 
undertaken prior to adjudication of the remaining issue on 
appeal.  See generally, Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).

In addition, since any Army National Guard or Air National 
Guard records for the veteran are potentially relevant to the 
remaining issue on appeal, the veteran should be contacted in 
order to ascertain whether he in fact served in either 
organization following his period of active duty.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request him to clarify 
whether he served in the Army 
National Guard or Air National Guard 
following his discharge from active 
service.  The RO should solicit from 
the veteran the approximate dates of 
such service as well as the units in 
which the veteran served.  The RO 
should undertake efforts to secure 
any medical records which may exist.

2.  The RO should also contact the 
veteran and request that he provide 
copies of any of his service medical 
records that are in his possession.

3.  Thereafter, the RO should review 
the veteran's claims file and ensure 
that all development actions have 
been conducted and completed in 
full.  The RO should then undertake 
any other action required to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 as such may 
apply to the veteran's claim.  Then, 
the RO should readjudicate the issue 
of whether new and material evidence 
has been submitted to reopen a claim 
of entitlement to service connection 
for right shoulder disability. 

If the benefit sought on appeal is not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issue in appellate status and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



